Exhibit 99.1 Model N to acquire Channel Data Management Leader Channelinsight Acquisition completes Channel Management Application Suite enabling manufactures to manage end-to-end Global Channel Revenue REDWOOD CITY, Calif. – October 19, 2015 – Model N, Inc. (NYSE: MODN), announced today it has signed a definitive agreement to acquire Channelinsight, a leading provider of Channel Data Management (CDM) solutions.The combination of Model N Channel Management and Channelinsight CDM provides companies with a leading enterprise-grade, end-to-end solution to manage their Global Channel Revenue.
